Name: 2000/270/EC, Euratom: Council Decision of 30 March 2000 appointing a Spanish member of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-04-06

 Avis juridique important|32000D02702000/270/EC, Euratom: Council Decision of 30 March 2000 appointing a Spanish member of the Economic and Social Committee Official Journal L 085 , 06/04/2000 P. 0026 - 0026Council Decisionof 30 March 2000appointing a Spanish member of the Economic and Social Committee(2000/270/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Ms Amaia Betelu Bazo, of which the Council was informed on 16 February 2000;Having regard to the nominations submitted by the Spanish Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMs Laura GonzÃ ¡lez de Txabarri Etxaniz is hereby appointed a member of the Economic and Social Committee in place of Ms Amaia Betelu Bazo for the remainder of her term of office, which runs until 20 September 2002.Done at Brussels, 30 March 2000.For the CouncilThe PresidentJ. SÃ ³crates(1) OJ L 257, 19.9.1998, p. 37.